UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. Schedule of Investments February 28, 2015 (unaudited) Reinhart Mid Cap Private Market Value Fund Description Shares Value COMMON STOCKS - 92.3% Consumer Discretionary - 7.7% Dick's Sporting Goods $ Discovery Communications, Class A * Whirlpool Consumer Staples - 2.0% Ingredion Energy - 8.4% Cameron International * Denbury Resources Whiting Petroleum * WPX Energy * Financials # - 28.9% American Financial Group BOK Financial Corrections Corporation of America - REIT Eaton Vance Fifth Third Bancorp Fulton Financial Investors Bancorp Jones Lang LaSalle Markel * Plum Creek Timber - REIT Ryman Hospitality Properties - REIT White Mountains Insurance Group Health Care - 4.9% HealthSouth Hologic * Universal Health Services, Class B Industrials - 21.1% ADT Babcock & Wilcox Clean Harbors * Exelis Expeditors International of Washington Huntington Ingalls Industries Orbital ATK Valmont Industries Information Technology - 7.0% Cognizant Technology Solutions, Class A * DST Systems Synopsys * Materials - 4.8% AptarGroup Ashland Utilities - 7.5% AGL Resources Entergy PPL Public Service Enterprise Group TOTAL COMMON STOCKS (Cost $91,728,060) SHORT-TERM INVESTMENT - 8.5% Invesco Treasury Portfolio, Institutional Class 0.01%^ (Cost $9,122,633) Total Investments - 100.8% (Cost $100,850,693) Other Assets and Liabilities, Net - (0.8)% ) Total Net Assets - 100.0% $ * Non-income producing security # As of February 28, 2015, the Fund had a significant portion of its assets invested in this sector. The financial services sector may be more greatly impacted by the performance of the overall economy, interest rates, competition, and consumer confidence and spending. ^ Variable rate security - The rate shown is the rate in effect at February 28, 2015. REIT - Real Estate Investment Trust The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of February 28, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ $
